Citation Nr: 1103549	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right shoulder injury (right shoulder disability), 
prior to December 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to June 
2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision, in which the RO, in 
pertinent part, granted service connection for residuals of a 
right shoulder injury and assigned an initial 10 percent rating, 
effective July 1, 2006.  Within the appeal period, the Veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned.  In an August 2009 rating decision issued in September 
2009, the RO, in part, assigned a 20 percent rating for the 
Veteran's right shoulder disability, effective December 15, 2008, 
the date of VA examination.  The Veteran did not file an NOD to 
the August 2009 rating decision with regard to 20 percent rating 
assigned for his right shoulder disability.  Moreover, in a 
December 2010 informal hearing presentation (styled as 
appellant's brief), the Veteran's representative stated that the 
Veteran contends that an initial 20 percent rating is warranted.  
Therefore, the issue on appeal has been characterized as 
described on the title page. 


FINDING OF FACT

Prior to December 15, 2008, the Veteran's right shoulder 
disability was manifested by subjective complaints of pain, 
swelling and stiffness and flexion to 160 degrees, abduction to 
110 degrees, internal rotation to 40 degrees, and external 
rotation to 90 degrees without pain, weakness, lack of endurance, 
fatigue or incoordination on repetitive use; it was not 
manifested by range of motion limited to shoulder level.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
residuals of a right shoulder injury, prior to December 15, 2008, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5024, 5201 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing an NOD begins the appellate process, 
and any remaining concerns regarding evidence necessary to 
establish a more favorable decision with respect to downstream 
elements (such as disability ratings and effective dates) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  

Here, in January 2006, VA notified the Veteran of what evidence 
was needed to substantiate his service-connection claim(s), and 
of VA's and the Veteran's responsibilities.  The RO granted 
service connection and assigned an initial 10 percent rating in 
the July 2006 rating decision on appeal.  Although it was not 
until a September 2006 letter that the RO explained how 
disability ratings are assigned, in a July 2007 statement of the 
case (SOC), the RO provided the rating criteria under the 
appropriate diagnostic codes and readjudicated his claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or a 
supplemental SOC, is sufficient to cure a timing defect).  The 
Board finds that failure to provide notice as to how VA 
determines disability ratings is harmless error in this case 
because the record indicates that the Veteran had actual notice 
as to how VA determines a disability rating.  In a December 2010 
informal hearing presentation, the Veteran's representative 
stated that the Veteran requested a 20-percent rating under 
Diagnostic Code 5201 and cited parts of the regulation.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

The record also reflects that VA has made reasonable effort to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records; 
reports of a June 2006 pre-discharge examination and a December 
2008 VA examination, VA treatment records, during which all 
ranges of motion and the effects of pain and repetitive use on 
those ranges and on daily activities were recorded, as required 
by 38 C.F.R. § 4.10; and statements submitted by the Veteran and 
his representative, on his behalf.  He has not received treatment 
for his right shoulder disability, since discharge from service.  
The Veteran has not contended that his condition has worsened, 
only that it was underrated.  In this regard, the Board notes the 
Veteran has not contended that the June 2006 examiner incorrectly 
recorded the ranges of motion of the right shoulder, that he was 
not able to lift his arm above 90 degrees on that date, or that 
the examination was inadequate for any other reason.  Further the 
applicable law provides that 90 degrees is the exact measurement 
for "at shoulder level." 38 C.F.R. § 4.71, Plate I (2010).  
Therefore, the Board determines that this examination is adequate 
for rating purposes.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
by the VCAA.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002). 



II. Analysis

A disability rating is only intended to apply to the status of 
the Veteran's disability after service.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
determination of whether an increased evaluation is warranted is 
based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When a question arises as to which of two ratings under a 
particular diagnostic code applies, the higher evaluation is 
assigned if the disability picture more closely approximates the 
criteria for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such as 
during prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  Id.  See also 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for a higher rating, "staged" ratings may be warranted 
if the claim involves the initial rating assigned with a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As this appeal is from the initial rating assigned with 
the grant of service connection, "staged" ratings are for 
consideration.  The Board finds that a staged rating is not 
appropriate in this case. 

The RO rated the Veteran's right shoulder disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Under Diagnostic Code 5024 for tenosynovitis, a disability is 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative, except for gout which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of a major arm at shoulder level warrants a 20 percent 
rating, limitation of motion from midway between the side and 
shoulder level warrants a 30 percent rating, and limitation of 
motion to 25 degrees from the side warrants a maximum 40 percent 
rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5201. 

Under Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  Here, there 
is no x-ray evidence of arthritis of the right shoulder.

Normal range of motion for the shoulder is defined as from 0 
degrees of extension to 180 degrees of forward flexion; abduction 
from 0 to 180 degrees, and external and internal rotation from 0 
to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

When seen on November 3, 2003 following ejection from a motor 
vehicle, the Veteran did not report any complaints with regard to 
the right shoulder.  However, in early December 2003, the Veteran 
was seen for complaints of right shoulder and left hip pain that 
he said was due to the November 2003 accident.  He indicated that 
the right shoulder pain began two weeks after the accident.  On 
physical evaluation, he had full range of motion, but motor 
strength testing was 4/5 with forward flexion and abduction.  The 
assessment was right shoulder pain, possible rotator cuff injury, 
for which he was prescribed Vioxx and rehab exercises.  Two days 
later, clinical examination of the right shoulder was essentially 
normal.  Even so he was placed on profile for 30 days and 
prescribed Vioxx.  On a March 2004 report of medical history, it 
was noted that the Veteran had been thrown from a vehicle and 
hurt his right shoulder and left hip.  During a March 2004 post-
deployment examination the Veteran reported that he had gone to 
sick call twice while in Southwest Asia due to a vehicle accident 
and complained of muscle aches in the right shoulder.  On a 
January 2006 report of medical history, the Veteran reported that 
his right shoulder stiffens up and he could not lift.  The 
examiner annotated that clinical evaluation revealed tender range 
of motion of the right shoulder and noted that the right shoulder 
pain resulted from an injury sustained in November 2003.  

During a January 2006 VA pre-discharge examination, the Veteran 
reported that he was thrown out of a vehicle in 2003 and 
sustained injuries to his right shoulder and lower back.  
Conservation management was recommended and he was prescribed a 
muscle relaxant and an analgesic, returning to duty about two to 
three weeks later without the appearance of any complications.  
The Veteran denied any other major traumatic event affecting his 
right shoulder and reported that the condition did not interfere 
with his activities of daily living or with his service duties.  
He denied any history of radiation and drove his automobile 
without fear, difficulty or restriction.  On examination, the 
right shoulder was normal in outline and symmetric in form when 
compared with the left shoulder, with no muscle atrophy but with 
compromised range of motion.  No heat, redness, swelling, or 
effusion was detected.  Sensory perception and power was 5/5 in 
the upper extremities.  Range of motion was as follows: flexion 
to 160 degrees, abduction to 110 degrees, external rotation to 90 
degrees and internal rotation to 40 degrees.  The examiner noted 
no further impact on the range of motion due to pain, weakness, 
lack of endurance, fatigue, or incoordination after repetitive 
use.  X-rays revealed a normal right shoulder. 

When seen on February 21, 2006 for prostate problems, no 
musculoskeletal or neurological symptoms were noted on physical 
examination.

Subsequent post-service medical records showed no complaints of, 
or treatment for, any right shoulder pain or disorder.  Instead 
he primarily was seen for complaints of hypertension, low back 
pain and spasms and knee pain and strain.

At a December 2008 VA joints examination, the Veteran reported 
right shoulder pain, which flared up with any strenuous activity.  
The examiner identified no dislocation, no arthritis, and no 
problems with the activities of daily living (the Veteran said he 
had not missed any work due to his right shoulder disorder).  
Range of motion was as follows: forward flexion to 90 degrees, 
abduction to 90 degrees, internal rotation to 90 degrees, and 
external rotation to 10 degrees, and pain with all movements, 
resulting in the limitations noted.  The examiner identified no 
fatigue, weakness, or lack of endurance and reported that 
limitation of motion was from pain and fear of pain.  Repetitive 
motion did not cause any change in range of motion, and the 
examiner stated he could not estimate the range of motion during 
a flare-up.

Based on this latter examination, the RO assigned a 20 percent 
rating, effective December 15, 2008, the date of examination, for 
limitation of motion to shoulder level (i.e., 90 degrees). 

Thus, review of the evidence of record for the period prior to 
December 15, 2008 shows that the Veteran's right shoulder 
disability warrants no greater than the initial 10 percent rating 
currently assigned.  Limitation of right shoulder motion did not 
meet or more nearly approximate the criteria for the minimal 
compensable rating under Diagnostic Code 5201.  Limitation of 
motion at shoulder level is 90 degrees, whereas the range of 
motion demonstrated on VA examination in January 2006 showed 
limitation of motion was no worse than 110 degrees for abduction 
and 160 degrees for flexion.  When findings do not meet the 
criteria for a compensable rating, Diagnostic Code 5003 directs 
that a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion.  A shoulder is considered a major joint.  See 38 C.F.R. § 
4.45(f) (2010).  As a result, the preponderance of the evidence 
is against an initial rating in excess of 10 percent.

The impact of additional factors such as weakened movement, 
excess fatigability, functional impairment on repetitive use, or 
incoordination were considered, but there was no indication that 
these factors were present.  DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this regard, the Board notes that the initial 10 
percent rating already contemplates the presence of painful 
motion in establishing a 10 percent rating when limitation of 
motion is not at a compensable level.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

As for other potentially applicable diagnostic codes, there is no 
evidence of ankylosis, impairment of the humerus with recurrent 
dislocation or malunion, or impairment of the clavicle or scapula 
to warrant a disability rating in excess of 10 percent under 
Diagnostic Codes 5200, 5202 or 5203.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202 or 5203 (2010).

The Board acknowledges that the Veteran and his representative 
ask that VA interpret the January 2006 abduction of 110 degrees 
as being equivalent to "at shoulder level" under Diagnostic 
Code 5201, which provides a 20 percent rating for limitation to 
motion at shoulder level.  The Board is unable to do so because 
the applicable law defines "shoulder level" as 90 degrees.  
Therefore, the Board finds that the assigned 10 percent rating, 
and no more, is warranted. 

Prior to December 15, 2008, there is no medical evidence of 
record that the Veteran was unable to raise his arm higher than 
90 degrees.  Furthermore, the Veteran has not asserted that he 
was unable to raise his arm above 90 degrees prior to that date 
or that the January 2006 examination was inadequate in any way.  
Because the preponderance of the evidence is against a finding 
that motion of the Veteran's arm motion was limited to shoulder 
level prior to December 15, 2008, the claim must be denied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (stating that the 
preponderance of the evidence must be against a claim before it 
is denied). 

The Board has also reviewed the evidence to determine whether 
this matter should be forwarded to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.  The record does not show that, during the appeal 
period, the Veteran's right shoulder disability required frequent 
hospitalization, caused marked interference with employment, or 
involved other symptoms of like gravity.  See 38 C.F.R. § 
3.321(b)(1).  Instead he maintained that he could perform his 
activities of daily living and his job duties.  Moreover, he did 
not seek any treatment for his right shoulder during the appeal 
period.  Although he complained of pain, swelling and stiffness, 
he did not indicate that he had missed any work due to his right 
shoulder disability.  The schedular rating takes into account 
that a disability will produce some degree of interference with 
employment, but the Veteran has not provided any information or 
documentation to suggest that the right shoulder disability is 
exceptional or so unusual as to render the schedular evaluation 
inadequate.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe a 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.  When comparing the 
Veteran's disability level and symptomatology to the Rating 
Schedule, the Board concludes that the degree of disability 
throughout the appeal is contemplated by the Rating Schedule.  
Therefore, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Under these circumstances, 
referral for an extraschedular rating is not required.  Thun, 22 
Vet. App. at 115.

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service-connected 
right shoulder disability.  Nor does the Veteran so claim.  
Therefore, remand or referral of a claim for a total rating due 
to individual unemployability (TDIU) is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right shoulder injury, prior to December 15, 2008, 
is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


